DETAILED ACTION
A complete action on the merits of claims 1-20 follows below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16 recites the limitation "the second forceps arm aperture" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Since no second forceps arm aperture 
Claim 18 recites the limitation “the first plating layer and the second plating later” in line 1 going to line 2. It is noted that claim 18 depends on claim 13, which itself depends on claim 11 introducing a plating layer covering at least a portion of the second conductor tip. At most, this plating layer could be taken to be the second plating layer; however, it is at most unclear what first plating layer is being referred to. Clarification and appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanlon (US Pub. No. 2008/0200914).
Regarding Claim 1, Hanlon teaches a surgical instrument for electrosurgery (abstract and Figs. 1-3), comprising:
a first forceps arm 12 having a first forceps arm distal end and a first forceps arm proximal end (the most distal end of the arm is here interpreted to be the distal end and the most proximal end of the arm connecting to cap 48 is here interpreted to be the proximal end as seen in Fig. 3);
a first forceps jaw of the first forceps arm having a first forceps jaw distal end and a first forceps jaw proximal end wherein the first forceps jaw distal end is the first forceps arm distal 
a first conductor tip 22 of the first forceps arm having a first conductor tip distal end and a first conductor tip proximal end wherein the first conductor tip distal end is the first forceps arm distal end and the first forceps jaw distal end and wherein the first conductor tip proximal end is disposed between the first forceps jaw proximal end and the first forceps arm distal end (Fig. 2);
a second forceps arm 14 having a second forceps arm distal end and a second forceps arm proximal end, the second forceps arm disposed opposite the first forceps arm (the most distal end of the arm is here interpreted to be the distal end and the most proximal end of the arm connecting to cap 48 is here interpreted to be the proximal end as seen in Fig. 3);
a second forceps jaw of the second forceps arm having a second forceps jaw distal end and a second forceps jaw proximal end, the second forceps jaw disposed opposite the first forceps jaw wherein the second forceps jaw distal end is the second forceps arm distal end (the straight section prior to the curved section of the arm is here interpreted to be a jaw, where the distal end of the jaw is the most distal end of the arm and the proximal end of the jaw is at the curved section of the arm as best seen in Fig. 1);
a second conductor tip 24 of the second forceps arm having a second conductor tip distal end and a second conductor tip proximal end, the second conductor tip disposed opposite the first conductor tip wherein the second conductor tip distal end is the second forceps arm distal end and the second forceps jaw distal end and wherein the second conductor tip proximal end is 
wherein the first forceps arm 12 includes a first forceps arm first thermal portion comprised of a first thermal material (in one interpretation, arm 12 is taken to be constructed of a first thermal material (either pure copper or pure aluminum as disclosed in [0022]) and the tip section 22 comprises a second thermal material as disclosed in [0027]; while in a second interpretation, the tip section 22 is interpreted to be constructed of a first thermal material as disclosed in [0027] while the arm 12 is constructed of a second thermal material as disclosed in [0022]); 
wherein the second forceps arm includes a second forceps arm first thermal portion comprised of the first material, and a second forceps arm second thermal portion comprised of the second material (in one interpretation, arm 14 is taken to be constructed of a first thermal material (either pure copper or pure aluminum as disclosed in [0022]) and the tip section 24 comprises a second thermal material as disclosed in [0027]; while in a second interpretation, the tip section 24 is interpreted to be constructed of a first thermal material as disclosed in [0027] while the arm 14 is constructed of a second thermal material as disclosed in [0022]); and
wherein the first forceps arm and the second forceps arm are configured to transfer thermal energy away from the first conductor tip and second conductor tip at a rate sufficient to maintain the thermal energy of the first conductor tip and second conductor tip below a designated thermal threshold ([0030] teaches the material used to construct the arms are high conductive; while include high thermal diffusivity. Due to the material used especially copper and aluminum that have such properties, examiner takes the position that arms 12 and 14 are 
Regarding Claim 2, Hanlon teaches wherein the first forceps arm first thermal portion operatively connects to the second forceps arm second thermal portion at a first thermal interface (Fig. 3).
Regarding Claim 3, Hanlon teaches wherein the first forceps arm first thermal portion comprises a copper alloy (in the first interpretation given above, arm 12 is constructed of pure copper or an alloy of it as disclosed in [0022]).
Regarding Claim 4, Hanlon teaches wherein the second forceps arm first thermal portion comprises a copper alloy (in the first interpretation given above, arm 14 is constructed of pure copper or an alloy of it as disclosed in [0022]).
Regarding Claim 5, Hanlon teaches wherein the first forceps arm second thermal portion comprises a aluminum (in the second interpretation given above, arm 12 is constructed of pure aluminum or an alloy of it as disclosed in [0022]).
Regarding Claim 6, Hanlon teaches wherein the second forceps arm second thermal portion comprises an aluminum alloy (in the second interpretation given above, arm 14 is constructed of pure aluminum or an alloy of it as disclosed in [0022]).
Regarding Claim 7, Hanlon teaches wherein the first thermal material comprises a material having a thermal conductivity higher than about 200 W/m K (copper has a thermal conductivity higher than about 200 W/m K; thus by constructing the arm of copper as disclosed 
Regarding Claim 8, Hanlon teaches further comprising a plating layer covering at least a portion of the first conductor tip of the first forceps arm ([0027]).
Regarding Claim 9, Hanlon teaches wherein the plating layer comprises a silver alloy ([0027]).
Regarding Claim 10, Hanlon teaches the plating layer being deposited directly to an outer surface of at least the portion of the first conductor tip (Figs. 1-3 and [0027]).
Regarding Claim 11, Hanlon teaches further comprising a plating layer covering at least a portion of the second conductor tip of the first forceps arm ([0027]).
Regarding Claim 12, Hanlon teaches wherein the plating layer comprises a silver alloy ([0027]).
Regarding Claim 13, Hanlon teaches the plating layer being deposited directly to an outer surface of at least the portion of the second conductor tip (Figs. 1-3 and [0027]).
Regarding Claim 14, Hanlon teaches further comprising a coating of an electrical insulator material over at least a portion of the first forceps arm and at least a portion of the second forceps arm (insulator 34 and 34’ seen in Figs. 1-3 and disclosed in [0023]).
Regarding Claim 15, Hanlon teaches wherein the surgical instrument is configured to be disposable ([0002] and [0010]).
Regarding Claim 17, Hanlon teaches a surgical instrument (Figs. 1-3 and abstract) for electrosurgery, comprising:
a first forceps arm 12 having a first forceps arm distal end and a first forceps arm proximal end (the most distal end of the arm is here interpreted to be the distal end and the most proximal end of the arm connecting to cap 48 is here interpreted to be the proximal end as seen in Fig. 3);
a first forceps jaw of the first forceps arm having a first forceps jaw distal end and a first forceps jaw proximal end wherein the first forceps jaw distal end is the first forceps arm distal end (the curved section of the arm is here interpreted to be a jaw, where the distal end of the jaw is the most distal end of the arm and the proximal end of the jaw is at the curved section of the arm as best seen in Fig. 1);
a first conductor tip 22 of the first forceps arm having a first conductor tip distal end and a first conductor tip proximal end wherein the first conductor tip distal end is the first forceps arm distal end and the first forceps jaw distal end and wherein the first conductor tip proximal end is disposed between the first forceps jaw proximal end and the first forceps arm distal end, the first conductor tip having a first plating layer deposited directly to at least a portion of an outer surface of the first conductor tip ([0027] and Figs. 1-3);
a second forceps arm 14 having a second forceps arm distal end and a second forceps arm proximal end, the second forceps arm disposed opposite the first forceps arm (the most distal end of the arm is here interpreted to be the distal end and the most proximal end of the arm connecting to cap 48 is here interpreted to be the proximal end as seen in Fig. 3);
a second forceps jaw of the second forceps arm having a second forceps jaw distal end and a second forceps jaw proximal end, the second forceps jaw disposed opposite the first forceps jaw wherein the second forceps jaw distal end is the second forceps arm distal end (the curved section of the arm is here interpreted to be a jaw, where the distal end of the jaw is the 
a second conductor tip 24 of the second forceps arm having a second conductor tip distal end and a second conductor tip proximal end, the second conductor tip disposed opposite the first conductor tip wherein the second conductor tip distal end is the second forceps arm distal end and the second forceps jaw distal end and wherein the second conductor tip proximal end is disposed between the second forceps jaw proximal end and the second forceps arm distal end, the second conductor tip having a second plating layer deposited directly to at least a portion of an outer surface of the second conductor tip ([0027] and Figs. 1-3); and
wherein the first forceps arm and the second forceps arm are configured to transfer thermal energy away from the first conductor tip and second conductor tip at a rate sufficient to maintain the thermal energy of the first conductor tip and second conductor tip below a designated thermal threshold ([0030] teaches the material used to construct the arms are high conductive; while include high thermal diffusivity. Due to the material used especially copper and aluminum that have such properties, examiner takes the position that arms 12 and 14 are configured to transfer thermal energy away from the first conductor tip and second conductor tip at a rate sufficient to maintain the thermal energy of the first conductor tip and second conductor tip below a designated thermal threshold).
Regarding Claim 18, Hanlon teaches wherein the first plating layer and the second plating layer comprise a silver alloy ([0027]).
Regarding Claim 19, Hanlon teaches further comprising a coating of an electrical insulator material over at least a portion of the first forceps arm and at least a portion of the second forceps arm (insulator 34 and 34’ seen in Figs. 1-3 and disclosed in [0023]).


Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kirwan (US Pub. No. 2002/0010464).
Regarding Claim 20, Kirwan teaches a method of manufacturing a surgical instrument (Fig. 7 and [0018]), comprising:
providing a first forceps arm 12 having a first forceps arm distal end and a first forceps arm proximal end (the most distal end of the arm is here interpreted to be the distal end and the most proximal end of the arm connecting to cap 26 is here interpreted to be the proximal end as seen in Figs. 1-2);
providing a first forceps jaw of the first forceps arm having a first forceps jaw distal end and a first forceps jaw proximal end wherein the first forceps jaw distal end is the first forceps arm distal end (the straight distal section prior to the curved section of the arm is here interpreted to be a jaw, where the distal end of the jaw is the most distal end of the arm and the proximal end of the jaw is at the curved section of the arm as best seen in Fig. 1);
providing a first conductor tip 22 of the first forceps arm having a first conductor tip distal end and a first conductor tip proximal end wherein the first conductor tip distal end is the first forceps arm distal end and the first forceps jaw distal end and wherein the first conductor tip 
providing a second forceps arm 14 having a second forceps arm distal end and a second forceps arm proximal end, the second forceps arm disposed opposite the first forceps arm (the most distal end of the arm is here interpreted to be the distal end and the most proximal end of the arm connecting to cap 26 is here interpreted to be the proximal end as seen in Figs. 1-2);
providing a second forceps jaw of the second forceps arm having a second forceps jaw distal end and a second forceps jaw proximal end, the second forceps jaw disposed opposite the first forceps jaw wherein the second forceps jaw distal end is the second forceps arm distal end (the straight distal section prior to the curved section of the arm is here interpreted to be a jaw, where the distal end of the jaw is the most distal end of the arm and the proximal end of the jaw is at the curved section of the arm as best seen in Fig. 1);
providing a second conductor tip 22 of the second forceps arm having a second conductor tip distal end and a second conductor tip proximal end, the second conductor tip disposed opposite the first conductor tip wherein the second conductor tip distal end is the second forceps arm distal end and the second forceps jaw distal end and wherein the second conductor tip proximal end is disposed between the second forceps jaw proximal end and the second forceps arm distal end (Figs. 1-2 and [0022]); and
depositing a first plating layer directly onto at least a portion of a first outer surface of the first conductor tip 22 ([0022] and [0028]);
depositing a second plating layer directly onto at least a portion of a second outer surface of the second conductor tip 22 ([0022] and [0028]);
wherein the first forceps arm includes a first forceps arm first thermal portion comprised of a first thermal material, and a first forceps arm second thermal portion comprising of a second thermal material ([0007]-[0008] and [0023]), and;
wherein the second forceps arm includes a second forceps arm first thermal portion comprised of the first material and a second forceps arm second thermal portion comprised of the second material ([0007]-[0008] and [0023]), and; 
wherein the first forceps arm and the second forceps arm are configured to transfer thermal energy away from the first conductor tip and second conductor tip at a rate sufficient to maintain the thermal energy of the first conductor tip and second conductor tip below a designated thermal threshold ([0005] teaches “Another known manner of preventing or minimizing sticking is to form the blades from a metal or metal alloy having a relatively high thermal conductivity, such as copper, which is able to transfer heat away from the tips of the blades. By keeping the tissue cooler, for example, below the boiling point of water, coagulation is able to occur without sticking of the tissue”, also due to the material used especially copper that properties to dissipate heat as disclosed in [0007] that “an inner layer of copper or copper alloy having a thickness sufficient to dissipate heat generated at the tip to prevent sticking of tissue to the forceps during use and to allow operation of the forceps at a lower power level”, examiner takes the position that arms 12 and 14 are configured to transfer thermal energy away from the first conductor tip and second conductor tip at a rate sufficient to maintain the thermal energy of the first conductor tip and second conductor tip below a designated thermal threshold).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hanlon as applied above in view of McGarity (US Pub. No. 2006/0235466).
Regarding Claim 16, Hanlon teaches the invention as applied above, but does not teach further comprising a first forceps arm aperture of the first forceps arm, wherein the first forceps arm aperture is configured to reduce a mass of the first forceps arm; and wherein the second forceps arm aperture is configured to reduce a mass of the second forceps arm.
In the same field of forceps, McGarity teaches “Head portions 21, 31 and handle portions 22, 32 may optionally comprise cavities 60 formed in various surfaces, including the top and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHADIJEH A VAHDAT whose telephone number is (571)270-7631.  The examiner can normally be reached on M-F 9-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/KHADIJEH A VAHDAT/Examiner, Art Unit 3794                                                                                                                                                                                                        


/K.A.V/Examiner, Art Unit 3794